          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AHMED HUSAIN ZUBAIR,
                           Plaintiff,
                                                                       20-CV-1308 (LLS)
                    -against-
                                                                   ORDER OF DISMISSAL
BANK OF AMERICA, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se and having paid the filing fees, brings this action asserting

claims under the Consumer Financial Protection Act of 2010, “Section 18 of Federal Trade

Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or practices,” and the

“Zombie House law in New York.” (ECF No. 1, at 2.) For the following reasons, the Court

dismisses the action.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 2 of 8




                                        BACKGROUND

       Plaintiff, invoking the Court’s federal-question and diversity jurisdiction, brings this

action against three lenders ‒ Bank of America, BSI Financial, and Fay Servicing Mortgage

Company (Fay Servicing) ‒ Mortgage Contracting Services (MCS), the City of Yonkers, and

individual employees of the lenders. He seeks injunctive relief and damages from Defendants for

allowing his house ‒ a historic home built in the 1890s ‒ to fall into a “dilapidated state.” (ECF

No. 2, at 12 ¶ 19.)

       The following facts are taken from the complaint. On an unspecified date, Bank of

America initiated foreclosure proceedings against Plaintiff for a house located in Yonkers, New

York. While Plaintiff was out of the country ‒ from October to December 2015 ‒ the City of

Yonkers evicted tenants and squatters from Plaintiff’s house at his request, and Bank of America

installed locks on the house. Bank of America also allowed its agents to enter the house to

conduct appraisals without Plaintiff’s knowledge or consent. In early 2017, while the foreclosure

was still pending, Bank of America sold the mortgage note on the house to BSI Financial, and

sometime between February and March 2017, BSI Financial informed Plaintiff of force-placed

insurance on the house. (ECF No. 2, at 7 ¶ 3.) A few months later, BSI Financial sold the

mortgage note to Fay Servicing, and soon Fay Servicing also informed Plaintiff of force-placed

insurance on the house. Throughout these transactions, Plaintiff was employed at the NASA

Kennedy Space Center and resided in Florida.

       While under the watch of Bank of America, BSI Financial, and Fay Servicing, Plaintiff’s

house was taken over by “squatters or other miscreants” and vandalized multiple times by

criminals, who stole heating, plumbing, and electrical fixtures and other items of value. (Id. at 8

¶¶ 6-7.) Although each of the lenders had force-placed insurance on the house while holding the

mortgage note, they failed to properly secure and maintain the house. In particular, Fay Servicing


                                                 2
            Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 3 of 8




failed to adhere to the “Zombie House laws of NY,” which required the lender to report the

vacant property to the Department of Financial Services, conduct inspections, and secure and

maintain the property.1 (Id. at 9 ¶ 9.)

        Fay Servicing had contracted MCS to maintain and winterize the house, but neither Fay

Servicing nor MCS kept the house secure. On a visit to New York, sometime in December 2017

or January 2018, Plaintiff noticed that the house doors had been left opened by Fay Servicing’s

and MCS’s agents. Attempting to safeguard the house, he immediately installed new locks and

notified the Yonkers Police Department about the unsecured house and the resulting theft and

vandalism, which included missing copper and plumbing fixtures. Plaintiff also noticed other

damages, included broken pipes and plumbing fixtures, and concluded that MCS was not

performing the winterizing services for which it was billing Fay Servicing. He informed Fay

Servicing of the issues, but it did nothing to secure the house from further vandalism, although it

had force--placed insurance on the house to do so. Further, to prevent Plaintiff from spending his

own money to secure and maintain the property, Fay Servicing threatened to auction the house

without giving him an opportunity for a loan modification. Each time Plaintiff visited the house,

he found it “breeched and vandalized.” (Id. at 8-9 ¶ 8.) Because of the neglect and security

issues, the value of the house has lowered to about $200,000.00.

        In addition, although Plaintiff is eligible for a partial loan waiver and reduction of

interest, both Bank of America and Fay Servicing have “systematically rejected” his applications

for loan modifications while holding the mortgage note. (Id. at 10 ¶ 11.) In July or August 2018,


        1
         In 2016, New York enacted the Zombie Property Law, codified in Real Property
Actions and Proceedings Law (“RPAPL”) § 1308, which imposed on mortgagees and their
servicing agents a duty to inspect, secure, and maintain vacant or abandoned residential
properties. Mortgagees and servicing agents are subjected to substantial fines for violating the
law’s provisions.


                                                  3
          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 4 of 8




Fay Servicing agreed to a short sale of the house but simultaneously scheduled an auction on

August 20, 2018. Plaintiff managed to stop the auction by filing a Chapter 13 bankruptcy action,

and shortly after, finding a short-sale buyer. To fast track the sale, Fay Servicing advised

Plaintiff to dismiss the Chapter 13 case. Following that advice, Plaintiff allowed his bankruptcy

case to lapse, and it was dismissed in February 2019, and thereafter the house was listed on

Zillow. But as soon as the bankruptcy action was dismissed, Fay Servicing stopped

communicating with Plaintiff and terminated his short-sale application, stating that the price did

not meet the demand although the buyer had offered Fay Servicing’s asking price. Fay Servicing

had wasted a lot of time and resources and “exposed [Plaintiff] to [its] predatory traps by alluring

[him] out of the Chapter 13 protections bestowed upon [him] by US laws of bankruptcy.” (Id. at

10-11 ¶13.)

       Finally, in May 2019, Fay Servicing refused to provide Plaintiff with a copy of the force-

placed insurance policy to assist him in filing an insurance claim for damages to the house. Fay

Servicing also refused to respond to his phone calls and written requests to repair the house, and

failed to make a decision on his June 10, 2019 loan modification application. Instead, in 2020,

Fay Servicing listed the house for auction, which Plaintiff temporarily stopped by filing another

Chapter 13 bankruptcy case.

       Plaintiff brings this action seeking compensation from Bank of America, BSI Financial

and Fay Servicing for all damages and repair of the house and charges and fines for sanitation

violation tickets issued by the City of Yonkers. He also seeks the following documents: copies of

all force-placed insurance policies purchased by the lenders; full financial information on

transactions involving the notes or mortgages on the house; a copy of the contract between Fay

Servicing and MCS, and information on the billing and payments for services to the house; a




                                                 4
          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 5 of 8




copy of a 2018 appraisal report from Fay Servicing; an itemized list of stolen property and

vandalized items as documented by Fay Servicing in the 2018 appraisal; information concerning

an unauthorized appraiser who criminally trespassed in 2018; Fay Servicing’s loan modification

rules; and a copy of Fay Servicing’s last loan modification offer with itemized charges. Plaintiff

also wants Fay Servicing to provide a reason for rejecting the short-sale offer and to reconsider

his new loan modification application, and for the City of Yonkers to redirect all sanitation

violation tickets issued since 2016, to Fay Servicing and collect payment for charges and fines

from Fay Servicing under the New York Zombie Property Law.

                                            DISCUSSION

A.      Claims under the CFPA and FTCA

        Plaintiff asserts federal-question jurisdiction on the basis of claims arising under the

Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. § 5481 et seq., and the Federal

Trade Commission Act (FTCA), 15 U.S.C. § 41 et seq. But his claims must be dismissed as there

is no private right of action under either statute.

        Plaintiff asserts claims under the CFPA but does not specify the conduct or the statutory

provision at issue. But the CFPA, which lays out the duties, authorities, and enforcement powers

of the Consumer Financial Protection Bureau (CFPB), does not provide a private right of action

for its enforcement by a consumer through a lawsuit. See Fraser v. Aames Funding Corp., No.

16-CV-0448, 2017 WL 564727, at *4-5 (E.D.N.Y. Jan. 24, 2017) (finding no statutory authority

for private right of action under the CFPA); Gingras v. Rosette, No. 5:15-CV-0101, 2016 WL

2932163, at *22 (D. Vt. May 18, 2016) (same); Nguyen v. Ridgewood Sav. Bank, Nos. 14-CV-

1058, 14-CV-3464, 14-CV-3989, 2015 WL 2354308, *11 (E.D.N.Y. May 15, 2015) (same).

Rather, the CFPA provides that “[i]f any person violates a Federal consumer financial law, the

[CFPB] may . . . commence a civil action against such person to impose a civil penalty or to seek


                                                      5
          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 6 of 8




all appropriate legal and equitable relief including a permanent or temporary injunction as

permitted by law.” 15 U.S.C. § 5564(a). The CFPA also authorizes enforcement actions by state

attorneys general and state regulators. Id. § 5552. Plaintiff does not have a private right of action

to bring claims under the CFPA and must seeks enforcement of its provisions through the CFPB

or by state attorney generals and regulators.

       Nor does the FTCA provide a private cause of action, and Plaintiff’s claims under that

statute’s provision, 15 U.S.C. § 57a, for unfair or deceptive acts or practices, must therefore also

be dismissed. See Naylor v. Case and McGrath, Inc., 585 F.2d 557, 561 (2d Cir. 1978); Alfred

Dunhill Ltd. v. Interstate Cigar Co., Inc., 499 F.2d 232, 237 (2d Cir. 1974); Gingras, 2016 WL

2932163, at *22-23. Like the CFPA, the FTCA creates the Federal Trade Commission (FTC) and

delegates specific powers to the FTC to punish and prevent unfair practices, and to file civil

actions for violations of its rules and orders. 15 U.S.C. §§ 57a and 57b. See Alfred Dunhill Ltd.,

499 F.2d at 237 (“[T]he provisions of the [FTCA] may be enforced only by the [FTC]. Nowhere

does the Act bestow upon either competitors or consumers standing to enforce its provisions.”).

Any remedies Plaintiff may have under the FTCA is through the FTC.

B.     Claims under State Law

       Plaintiff also brings state-law claims against Defendants, including claims under New

York State Zombie Property. A district court may decline to exercise supplemental jurisdiction

over claims under state law when it “has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). Generally, “when the federal-law claims have dropped out

of the lawsuit in its early stages and only state-law claims remain, the federal court should

decline the exercise of jurisdiction.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)

(footnote omitted). Having dismissed the claims under federal law over which the Court has

original jurisdiction, the Court declines to exercise its supplemental jurisdiction over any claims


                                                  6
          Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 7 of 8




under state law Plaintiff may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d

118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms the discretionary nature of

supplemental jurisdiction by enumerating the circumstances in which district courts can refuse its

exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997))).

       Plaintiff does invoke the Court’s diversity jurisdiction for his state-law claims. To

establish diversity jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). ). An individual is a citizen of the State where he is domiciled, which is

defined as the place where a person “has his true fixed home . . . . and to which, whenever he is

absent, he has the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d

Cir. 2000). “A corporation is a citizen “of any State by which it has been incorporated and of the

State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hertz Corp.

v. Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s principal place of business is its “nerve

center,” usually its main headquarters). In addition, the plaintiff must allege to a “reasonable

probability” that the claim is in excess of the sum or value of $75,000.00, the statutory

jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438

F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted).

       Plaintiff fails to meet his burden of showing that the Court has diversity jurisdiction over

his state-law claims. He alleges that he resides in the State of New York and indicates that Fay

Servicing is incorporated in Illinois, with principal places of businesses in both New York and

Illinois, and that all the employees of Bank of America he seeks to sue and the City of Yonkers

are located in New York. Plaintiff does not provide where either Bank of America, BSI

Financial, or MCS are incorporated or have their principal places of business. But based on the




                                                  7
           Case 1:20-cv-01308-LLS Document 10 Filed 07/29/20 Page 8 of 8




information Plaintiff provides, he fails to demonstrate that he and all the defendants are citizens

of different states and that complete diversity exists.

C.       Denial of Leave to Amend

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed for failure to state a claim on which relief may be

granted and for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3). All other pending

matters are terminated.

SO ORDERED.

Dated:     July 28, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  8
